Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claims 21-38, the broadest reasonable interpretation of "computer-readable medium" is directed to both transitory and non-statutory subject matter such as signals and carrier waves. A review of applicant’s disclosure discloses per [0066],
“[0066] By way of example and not limitation, computer-readable storage media may include volatile and non-volatile, transitory computer-readable storage media and non-transitory computer-readable storage media, and removable and non-removable media implemented in any method or technology.”

The specification covers examples and variations of “computer-readable medium” as the broadest reasonable interpretation of “computer-readable medium” covers both transitory and non-transitory subject matter. Examiner suggests an amendment " non-transitory computer-readable medium" This amendment would not be considered new matter.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,146839. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. Patent No. 11,146839
1. (New) An apparatus comprising: one or more processors; and memory storing computer executable instructions that, when executed, cause:
       receiving, based on a request for a segment of a first version of a plurality of versions of content, the segment;
       determining, based on an amount of time from a sending of the request for the segment to receiving at least a first portion of the segment, a latency associated with the receiving the at least the first portion of the segment;
       determining a total time to receive the segment;
       determining, based on a removal of the latency from the total time, an estimated time to receive a second segment of a second version of the content; and
        determining, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

 2. (New) The apparatus recited in claim 1, wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

     3. (New) The apparatus recited in claim 1, wherein a size of the second segment differs from a size of the segment, and wherein the determining the estimated time to receive the second segment of the second version of the content is further based on the size of the second segment of the second version of the content.
4. (New) The apparatus recited in claim 1, wherein determining the estimated time to receive the second segment of the second version of the content comprises calculating:
E=L+Y*(D-LV/X where:E is the estimated time to receive the second segment of the second version of the content;
L is the latency;
D is the total time;
X is a size of the segment; and
Y is a size of the second segment.

5. (New) The apparatus recited in claim 1, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

6. (New) The apparatus recited in claim 1, wherein the threshold comprises a presentation duration associated with the content.

7. (New) The apparatus recited in claim 6, wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

8. (New) The apparatus recited in claim 6, wherein the presentation duration comprises two seconds.

9. (New) The apparatus recited in claim 1, wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.

10. (New) An apparatus comprising:
one or more processors; and
memory storing computer executable instructions that, when executed, cause:

sending, to a content provider, a request for a segment of a first version of a plurality of versions of content;
receiving, based on the request, the segment of the first version of the content; determining a first time from the sending the request to receiving at least a first portion of the segment; determining a second time from the receiving the at least a first portion of the segment to receiving an end portion of the segment;
determining, based on the first time and the second time, an estimated time to receive a second segment of a second version of the content; and determining, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

11. (New) The apparatus recited in claim 10, wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

12. (New) The apparatus recited in claim 10, wherein the determining the estimated time to receive the second segment of the second version of the content is further based on a size of the second segment of the second version of the content.

13. (New) The apparatus recited in claim 10, wherein the estimated time to receive the second segment of the second version of the content is determined according to the following equation:
E=T, + Y*T2/X where: E is the estimated time to receive the second segment of the second version of the content; Ti 1s the first time; T2 1s the second time;X is a size of the segment; and Y is a size of the second segment.

14. (New) The apparatus recited in claim 10, wherein the first time comprises a latency associated with the request.

15. | (New) The apparatus recited in claim 10, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

16. (New) The apparatus recited in claim 10, wherein the threshold comprises a presentation duration associated with the content.

17. (New) The apparatus recited in claim 16, wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

18. (New) The apparatus recited in claim 16, wherein the presentation duration comprises two seconds.

19. (New) The apparatus recited in claim 10, wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.

20. (New) A computer-readable medium storing instructions that, when executed, cause:
receiving, based on a request for a segment of a first version of a plurality of versions of content, the segment; determining, based on an amount of time from a sending of the request for the segment to receiving at least a first portion of the segment, a latency associated with the receiving the at least the first portion of the segment;
determining a total time to receive the segment; determining, based on a removal of the latency from the total time, an estimated time to receive a second segment of a second version of the content; and
determining, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

21. (New) The computer-readable medium of claim 20, wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

22. (New) The computer-readable medium of claim 20, wherein a size of the second segment differs from a size of the segment, and wherein the determining the estimated time to receive the second segment of the second version of the content is further based on the size of the second segment of the second version of the content.

23. (New) The computer-readable medium of claim 20, wherein determining the estimated time to receive the second segment of the second version of the content comprises calculating:
E=L+Y*(D-L)/X where: E is the estimated time to receive the second segment of the second version of the content; L is the latency; D is the total time; X is a size of the segment; and Y is a size of the second segment.

24. (New) The computer-readable medium of claim 20, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

25. | (New) The computer-readable medium of claim 20, wherein the threshold comprises a presentation duration associated with the content.
26. (New) The computer-readable medium of claim 25, wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

27. (New) The computer-readable medium of claim 25, wherein the presentation duration comprises two seconds.

28. (New) The computer-readable medium of claim 20, wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.

29. (New) A computer-readable medium storing instructions that, when executed, cause:
sending, to a content provider, a request for a segment of a first version of a plurality of versions of content;

receiving, based on the request, the segment of the first version of the content;

determining a first time from the sending the request to receiving at least a first portion of the segment;
determining a second time from the receiving the at least a first portion of the segment to receiving an end portion of the segment;

determining, based on the first time and the second time, an estimated time to receive a second segment of a second version of the content; and determining, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

30. | (New) The computer-readable medium of claim 29, wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

31. | (New) The computer-readable medium of claim 29, wherein the determining the estimated time to receive the second segment of the second version of the content is further based on a size of the second segment of the second version of the content.

32. | (New) The computer-readable medium of claim 29, wherein the estimated time to receive the second segment of the second version of the content is determined according to the following equation:
E=T, + Y*T2/X where: E is the estimated time to receive the second segment of the second version of the content; T1 is the first time;
T2 is the second time; X is a size of the segment; and Y is a size of the second segment.

33. | (New) The computer-readable medium of claim 29, wherein the first time comprises a latency associated with the request.

34. (New) The computer-readable medium of claim 29, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

35. (New) The computer-readable medium of claim 29, wherein the threshold comprises a presentation duration associated with the content.

36. (New) The computer-readable medium of claim 35, wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

37. | (New) The computer-readable medium of claim 35, wherein the presentation duration comprises two seconds.

38. (New) The computer-readable medium of claim 29, wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.

39. (New) A system comprising: a content provider configured to provide a plurality of versions of content; and a computing device configured to:

receive, from the content provider and based on a request for a segment of a first version of the plurality of versions of content, the segment;

determine, based on an amount of time from a sending of the request for the segment to receiving at least a first portion of the segment, a latency associated with the receiving the at least the first portion of the segment;

determine a total time to receive the segment;

determine, based on a removal of the latency from the total time, an estimated time to receive a second segment of a second version of the content; and

determine, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

40. (New) The system of claim 39, wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment. 

41. (New) The system of claim 39, wherein a size of the second segment differs from a size of the segment, and wherein the determining the estimated time to receive the second segment of the second version of the content is further based on the size of the second segment of the second version of the content.

42. (New) The system of claim 39, wherein determining the estimated time to receive the second segment of the second version of the content comprises calculating:

E=L+Y*(D-LV)/Xwhere:
E is the estimated time to receive the second segment of the second version of the content;
L is the latency;
D is the total time;
X is a size of the segment; and
Y is a size of the second segment.

43. (New) The system of claim 39, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

44. (New) The system of claim 39, wherein the threshold comprises a presentation duration associated with the content.


45. (New) The system of claim 44, wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

46. (New) The system of claim 44, wherein the presentation duration comprises two seconds.

47. (New) The system of claim 39, wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.

48. (New) A system comprising: a content provider; and a computing device configured to: 
send, to the content provider, a request for a segment of a first version of a plurality of versions of content;

receive, based on the request, the segment of the first version of the content;

determine a first time from the sending the request to receiving at least a first portion of the segment;
determine a second time from the receiving the at least a first portion of the segment to receiving an end portion of the segment;
determine, based on the first time and the second time, an estimated time to receive a second segment of a second version of the content; and
determine, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

49. (New) The system of claim 48, wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

50. (New) The system of claim 48, wherein the determining the estimated time to receive the second segment of the second version of the content is further based on a size of the second segment of the second version of the content.

51. | (New) The system of claim 48, wherein the estimated time to receive the second segment of the second version of the content is determined according to the following equation:
E=T, + Y*T)/X where: E is the estimated time to receive the second segment of the second version of the content; Ti 1s the first time;
T2 1s the second time; X is a size of the segment; and Y is a size of the second segment.

52. (New) The system of claim 48, wherein the first time comprises a latency associated with the request.

53. (New) The system of claim 48, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

54. (New) The system of claim 48, wherein the threshold comprises a presentation duration associated with the content.

55. (New) The system of claim 54, wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

56. (New) The system of claim 54, wherein the presentation duration comprises two seconds.

57. (New) The system of claim 48, wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.
1. A method comprising: 



receiving, based on a request for a segment of a first version of a plurality of versions of content, the segment; 
determining, based on an amount of time from a sending of the request for the segment to receiving at least a first portion of the segment, a latency associated with the receiving the at least the first portion of the segment; 
determining a total time to receive the segment; 
determining, based on a removal of the latency from the total time, an estimated time to receive a second segment of a second version of the content; and 
determining, based on the estimated 
time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

2. The method of claim 1
wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

3. The method of claim 1, 
wherein a size of the second segment differs from a size of the segment, and wherein the determining the estimated time to receive the second segment of the second version of the content is further based on the size of the second segment of the second version of the content.
4. The method of claim 1, wherein determining the estimated time to receive the second segment of the second version of the content comprises calculating:
E=L+Y*(D−L)/X where: E is the estimated time to receive the second segment of the second version of the content; 
L is the latency; 
D is the total time; 
X is a size of the segment; and 
Y is a size of the second segment.

5. The method of claim 1, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

6. The method of claim 1, 
wherein the threshold comprises a presentation duration associated with the content.

7. The method of claim 6, 
wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

8. The method of claim 6, wherein the presentation duration comprises two seconds.

9. The method recited in claim 1, 
wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.

10. A method comprising: 




sending, to a content provider, a request for a segment of a first version of a plurality of versions of content; receiving, based on the request, the segment of the first version of the content; determining a first time from the sending the request to receiving at least a first portion of the segment; determining a second time from the receiving the at least a first portion of the segment to receiving an end portion of the segment; 
determining, based on the first time and the second time, an estimated time to receive a second segment of a second version of the content; and determining, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

11. The method of claim 10, 
wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

12. The method of claim 10,
 wherein the determining the estimated time to receive the second segment of the second version of the content is further based on a size of the second segment of the second version of the content.

13. The method of claim 10, wherein the estimated time to receive the second segment of the second version of the content is determined according to the following equation:
E=T.sub.1+Y*T.sub.2/X where: E is the estimated time to receive the second segment of the second version of the content; T.sub.1 is the first time; T.sub.2 is the second time; X is a size of the segment; and Y is a size of the second segment.

14. The method of claim 10, wherein the first time comprises a latency associated with the request.

15. The method of claim 10, 
wherein the first version of the content is encoded at a different bitrate than the second version of the content.


16. The method of claim 10, 
wherein the threshold comprises a presentation duration associated with the content.

17. The method of claim 16, 
wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

18. The method of claim 16, 
wherein the presentation duration comprises two seconds.

19. The method recited in claim 10,              wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.

20. A method comprising: 


receiving, based on a request for a segment of a first version of a plurality of versions of content, the segment; determining, based on an amount of time from a sending of the request for the segment to receiving at least a first portion of the segment, a latency associated with the receiving the at least the first portion of the segment; determining a total time to receive the segment; determining, based on a removal of the latency from the total time, an estimated time to receive a second segment of a second version of the content; and determining, based on the estimated time to receive the second segment of the second version of the content not satisfying a threshold, to send a request for a second segment of the first version of the content.
                                                                          21. The method of claim 20, wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

22. The method of claim 20,
                  wherein a size of the second segment differs from a size of the segment, and wherein the determining the estimated time to receive the second segment of the second version of the content is further based on the size of the second segment of the second version of the content.

23. The method of claim 20, wherein determining the estimated time to receive the second segment of the second version of the content comprises calculating:

E=L+Y*(D−L)/X where: E is the estimated time to receive the second segment of the second version of the content; L is the latency; D is the total time; X is a size of the segment; and Y is a size of the second segment.

24. The method of claim 20, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

25. The method of claim 20, wherein the threshold comprises a presentation duration associated with the content.

26. The method of claim 25, 
            wherein the determining to send the request for the second segment of the first version of the content is based on the estimated time to receive the second segment of the second version of the content being greater than the presentation duration associated with the content.

27. The method of claim 25,                              wherein the presentation duration comprises two seconds.

28. The method recited in claim 20, wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.


10. A method comprising: 


sending, to a content provider, a request for a segment of a first version of a plurality of versions of content; 
receiving, based on the request, the segment of the first version of the content; 

determining a first time from the sending the request to receiving at least a first portion of the segment; 
determining a second time from the receiving the at least a first portion of the segment to receiving an end portion of the segment; 

determining, based on the first time and the second time, an estimated time to receive a second segment of a second version of the content; and determining, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

11. The method of claim 10, 
wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

12. The method of claim 10,
 wherein the determining the estimated time to receive the second segment of the second version of the content is further based on a size of the second segment of the second version of the content.

13. The method of claim 10, wherein the estimated time to receive the second segment of the second version of the content is determined according to the following equation:
E=T.sub.1+Y*T.sub.2/X where: E is the estimated time to receive the second segment of the second version of the content; T.sub.1 is the first time; T.sub.2 is the second time; X is a size of the segment; and Y is a size of the second segment.

14. The method of claim 10, wherein the first time comprises a latency associated with the request.

15. The method of claim 10, 
wherein the first version of the content is encoded at a different bitrate than the second version of the content.

16. The method of claim 10, wherein the threshold comprises a 
presentation duration associated with the content.

17. The method of claim 16, wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

18. The method of claim 16, 
wherein the presentation duration comprises two seconds.

19. The method recited in claim 10,                     wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.


1. A method comprising: 




receiving, based on a request for a segment of a first version of a plurality of versions of content, the segment; 
determining, based on an amount of time from a sending of the request for the segment to receiving at least a first portion of the segment, a latency associated with the receiving the at least the first portion of the segment; 

determining a total time to receive the segment; 

determining, based on a removal of the latency from the total time, an estimated time to receive a second segment of a second version of the content; and 

determining, based on the estimated 
time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.


2. The method of claim 1
wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

3. The method of claim 1, 
wherein a size of the second segment differs from a size of the segment, and wherein the determining the estimated time to receive the second segment of the second version of the content is further based on the size of the second segment of the second version of the content.

4. The method of claim 1, wherein determining the estimated time to receive the second segment of the second version of the content comprises calculating:
E=L+Y*(D−L)/X where: E is the estimated time to receive the second segment of the second version of the content; 
L is the latency; 
D is the total time; 
X is a size of the segment; and 
Y is a size of the second segment.

5. The method of claim 1, wherein the first version of the content is encoded at a different bitrate than the second version of the content.

6. The method of claim 1, 
wherein the threshold comprises a presentation duration associated with the content.

7. The method of claim 6, 
wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

8. The method of claim 6, wherein the presentation duration comprises two seconds.


9. The method recited in claim 1, 
wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.

10. A method comprising: 


sending, to a content provider, a request for a segment of a first version of a plurality of versions of content; 
receiving, based on the request, the segment of the first version of the content; 

determining a first time from the sending the request to receiving at least a first portion of the segment; 
determining a second time from the receiving the at least a first portion of the segment to receiving an end portion of the segment; 
determining, based on the first time and the second time, an estimated time to receive a second segment of a second version of the content; and 
determining, based on the estimated time to receive the second segment of the second version of the content satisfying a threshold, to send a request for the second segment of the second version of the content.

11. The method of claim 10, 
wherein the at least a first portion of the segment comprises one of a first bit or a first byte of the segment.

12. The method of claim 10,
 wherein the determining the estimated time to receive the second segment of the second version of the content is further based on a size of the second segment of the second version of the content.

13. The method of claim 10, wherein the estimated time to receive the second segment of the second version of the content is determined according to the following equation:
E=T.sub.1+Y*T.sub.2/X where: E is the estimated time to receive the second segment of the second version of the content; T.sub.1 is the first time; T.sub.2 is the second time; X is a size of the segment; and Y is a size of the second segment.

14. The method of claim 10, wherein the first time comprises a latency associated with the request.

15. The method of claim 10, 
wherein the first version of the content is encoded at a different bitrate than the second version of the content.

16. The method of claim 10, wherein the threshold comprises a  presentation duration associated with the content.

17. The method of claim 16, 
wherein the determining to send the request for the second segment of the second version of the content is based on the estimated time to receive the second segment of the second version of the content being less than the presentation duration associated with the content.

18. The method of claim 16, 
wherein the presentation duration comprises two seconds.

19. The method recited in claim 10,                     wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, a movie, a television show, a presentation, a song, an album, a live broadcast, recorded content, or stored content.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Please see the notice of allowance for the parent application #16/920779 on June 11, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454